DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 This action is in response to applicant’s communication field on 10/15/2020.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/15/2020,12/3/2020,1/24/2022 was considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims13, 14,18, 19,23,24, 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamamoto et a’828.
The applied reference has a common common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This 
With respect to claim 13, Yamamoto et al ‘828 teach a  semiconductor light-emitting element comprising, in this order: a substrate”8”; a reflective layer”6”z; a first conductivity type cladding layer made of InGaAsP containing at least In and P”3a”; a semiconductor light-emitting layer having an emission central wavelength of 1000 nm to 2200 nm”3c”; and a second conductivity type cladding layer made of InGaAsP containing at least In and P”3b”, the second conductivity type cladding layer being configured to be on a light extraction side, a surface of a light extraction face of the second conductivity type cladding layer being a roughened surface “31c”which inherently has a surface roughness Ra of 0.03 um or more and has a random irregularity pattern 31c(fig.9A), wherein the surface of the light extraction face has a skewness Rsk of -1 or more. Since claim is limited open ended language with abroad range  “or more”, Yamamoto’828 inherently tach such limitation. .(fig.1 and Fig.5A- 5B and Fig.6 and related description)
With respect to claim   14, Yamamoto et al’828 teach the semiconductor light-emitting element according to claim 13, wherein an emission spectrum of the semiconductor light-emitting element has a single peak (para 0011).
With respect to claim   18, Yamamoto et al’828 teach aa semiconductor light-emitting element comprising, in this order: a support substrate; a metal bonding layer a reflective layer; a first 
With respect to claim   19, Yamamoto et al’828 teach the semiconductor light-emitting element according to claim 18, wherein an emission spectrum of the semiconductor light-emitting element has a single peak (para 0011)
With respect to claim   23, Yamamoto et al’828 teach a method of manufacturing a semiconductor light-emitting element comprising: forming, on a substrate”80” in this order, a reflective layer”60”, a first conductivity type cladding layer made of InGaAsP containing at least In and P”37”, a semiconductor light-emitting layer having an emission central wavelength of 1000 nm to 2200 nm”35”, and a second conductivity type cladding layer”31” made of InGaAsP containing at least In and P, the second conductivity type cladding layer being configured to be on a light extraction side; and a surface roughening step of, after forming the second conductivity type cladding layer”31”, roughening a surface “31c”of a light extraction face of the second conductivity type cladding layer so as to have a surface roughness Ra of 0.03 um or more and have a random irregularity pattern(fig.9A), wherein the surface roughening step comprising roughening the surface of the light extraction face so as to have a skewness Rsk of -1 or more Since claim is limited open ended language with abroad range  “or more”, 
With respect to claim   24,Yamamoto et al’828 teach  a method of manufacturing a semiconductor light-emitting element, comprising: a semiconductor layer formation step of forming, on a growth substrate”10” in this order, a group III-V compound semiconductor etch stop layer containing In, Ga, and As, a second conductivity type cladding layer made of InGaAsP containing at least In and P”31”, a semiconductor light-emitting layer having an emission central wavelength of 1000 nm to 2200 nm”35”, and a first conductivity type cladding layer made of InGaAsP containing at least In and P; a reflective layer”60” formation step of forming a reflective layer”60” for reflecting light emitted from the semiconductor light-emitting layer on the first conductivity type cladding layer; a bonding step of bonding a support substrate”80” to the reflective layer, having a metal bonding layer “70”interposed there between; a substrate removal step of removing the growth substrate; and a surface roughening step of, after the substrate removal step, roughening a surface of a light extraction face of the second conductivity type cladding layer so as to have a surface roughness Ra of 0.03 um or more and have a random irregularity pattern 31 c(fig.9A), wherein the surface roughening step comprising roughening the surface of the light extraction face so as to have a skewness Rsk of -1 or more. Since claim is limited open ended language with abroad range  “or more”, Yamamoto’828 inherently tach such limitation. (see Fig.5A- Fig. 5B and fig. 6 and related description, para 0086-para 0087)

With respect to claim   25, Yamamoto et al’828 teach   the method of manufacturing a semiconductor light-emitting element according to claim 24, further comprising a top electrode “93”formation step of forming an electrode in a second conductivity type on the second conductivity type cladding layer”31” in a top electrode formation region of the second conductivity type cladding 
Claims 15-17, 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Allowable Subject Matter
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Prior art neither teach nor suggust “the semiconductor light-emitting element according to claim 18, further comprising a protective film provided on the light extraction face ITO, and AIN; the semiconductor light-emitting element, wherein the protective film has a thickness of 100 nm or more and 700 nm or less, and a surface of the protective film has a surface roughness Ra of 0.02 um or more and a skewness Rsk of -1 or more” as recited in claims 15-17, claims 20-22
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Yamamoto et al (US 2019/0207055) also discloses similar to claimed product and process. Yamamoto et al’055 do not teach roughening the second cladding layer and forming protective layer roughned layer.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAVITRI MULPURI/               Primary Examiner, Art Unit 2816